

116 HR 6606 IH: Clean Skies Act
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6606IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Levin of California introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to promulgate regulations establishing emission standards for emissions of greenhouse gases from aircraft, and for other purposes.1.Short titleThis Act may be cited as the Clean Skies Act. 2.Aircraft greenhouse gas emission standards(a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall promulgate final regulations establishing emission standards for emissions of greenhouse gases from both new and in-service aircraft pursuant to section 231 of the Clean Air Act (42 U.S.C. 7571).(b)Soliciting commentsIn proposing such regulations, the Administrator of the Environmental Protection Agency shall solicit comments on—(1)the minimum greenhouse gas emission standards established by the International Civil Aviation Organization; and(2)relative to such minimum standards, greenhouse gas emission standards that would achieve greater reductions in greenhouse gas emissions.